EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Na Xu on 23 Aug 2021.

The application has been amended as follows: 
Amendment to the Claims
Withdrawn claim 9 is canceled.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Application is made special under the PPH pilot program granted 14 Jul 2021.

This application is a domestic application, filed 20 May 2021; and claims benefit as a CON of PCT/CN2020/099123, filed 30 Jun 2020, which claims benefit of foreign priority document CHINA CN2020101193740, filed 26 Feb 2020; this foreign priority document is not in English.

Claims 1-9 are pending in the current application. Claim 9, drawn to non-elected inventions, is withdrawn and canceled by examiner's amendment herein. Claims 1-8 are allowed in view of the examiner's amendment herein.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 06 Aug 2021 is acknowledged. Applicant remarks that the Requirement for Restriction mailed 04 Aug 2021 erroneously lists Group I as claims 1-10 and Group II as claim 11, where claims 1-9 are pending. 


This application is in condition for allowance except for the presence of claim 9 directed to Group II, drawn to a slowly digestible starch, non-elected without traverse.  Authorization for the examiner’s amendment to cancel claim 9 was given in an interview with Na Xu on 23 Aug 2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is CN'422 (CN 104987442 B, published 12 Apr 2017, provided by Applicant in IDS mailed 24 May 2021, English machine translation by Google Patents cited in PTO-892) and Ji et al. (Food Hydrocolloids, 2018, 77, p720-725, cited in PTO-892). 
CN'422 teaches a preparation method for an amino acid-modified corn starch derivative in which the corn starch derivative with high content of slowly digestible starch is prepared by connecting amino acid serving as a substituent group to a corn starch molecule. (abstract) CN'422 teaches the method comprising the steps of:
（1）Corn starch is configured into a corn starch milk having mass concentration of 20 ~ 30%；
2）Appropriate amino acid is added to corn starch milk to give a mixed liquor having pH 7.5-10；
（3）the mixed liquor is stirred continuously at 70-100 °C for 0.5-1.5h；
（4）the step（3）products is centrifuged to obtain precipitate I；
（5）the precipitate I is rinsed with deionized water three times to give precipitate II；
（6）the precipitate II is lyophilized to give the final product. (page 2 of 6) 
CN'422 does not specifically teach (1) carrying out a dry-heat amorphization treatment and adding water to prepare starch milk with a mass concentration of 35 wt%-40 wt%, (2) carrying out an ultrasonic amino acid complexing treatment after mixing, (3) centrifugal dehydration, and (4) carrying out an extrusion treatment. (instant claim 1)
Ji et al. teaches corn starch was modified with amino acid by heat-moisture treatment (HMT) to investigate the formation of slowly digestible starch (SDS). The results indicated that structural changes of corn starch mixed with amino acid by HMT significantly affected the digestibility. (page 720, abstract) Ji et al. teaches the amino acid used included lysine (Lys) and aspartic acid (Asp). (page 721. left column, paragraph 1) Ji et al. teaches the amino acid (0.3 g, dry basis) was slowly added to distilled water (40 mL) with vigorous stirring. Corn starch (9.7 g, dry basis) was dispersed into the amino acid solution and stirred for 30 min at room temperature. The whole dispersion was transferred to a glass dish and dried at 40 °C in a convection oven for 48 h and ground. The moisture levels of the dried starch-amino acid mixture were adjusted to 30% by adding appropriate volumes of distilled water and the mixtures were sealed in containers and equilibrated at 4 °C for 24 h. After the incubation, the 
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of CN'422 or Ji et al. to arrive at the instant invention as claimed. For example, with respect to step (1), CN'422 or Ji et al. teach heat treatment in the presence of the amino acid solution, suggesting one of ordinary skill in the art would not have been motivated to add a dry-heat amorphization treatment. For example, with respect to step (2), both CN'422 and Ji et al. teach complexing of the starch and amino acid via mixing, suggesting one of ordinary skill in the art would not have been motivated to add an additional process step of ultrasonic amino acid complexing treatment. Therefore the teachings of CN'422 or Ji et al. to not make obvious the combination of all steps so as to arrive at the instant invention as claimed.

Other relevant art is intervening art Jiang et al. (Starch - Starke, 2020, 72, 1900298, 9 pages, Published online: March 19, 2020, cited in PTO-892).
Jiang et al. teaches to improve processability and nutritional properties, normal cornstarch is modified by dry heating treatment (DHT) at different heating temperatures (70, 100, and 130 °C) for different heating times (0, 2, 12, 48 h) after mixing with various amino acid types (aspartic acid and lysine). (page 1, abstract) Jiang et al. teaches cornstarch (50 g, dry basis) was dispersed into the prepared Asp or Lys solution and stirred at 40 °C for 30 min. The whole dispersion was transferred into a glass dish and 
Jiang et al. does not specifically disclose (1) carrying out a dry-heat amorphization treatment, (2) carrying out an ultrasonic amino acid complexing treatment after mixing, (3) centrifugal dehydration, and (4) carrying out an extrusion treatment. (instant claim 1)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-8 are allowed in view of the examiner's amendment herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/           Primary Examiner, Art Unit 1623